EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Bonner on 1/20/2021.

The application has been amended as follows: 

Rejoin claims 10, 13-15 and 26

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Shufu (CN 103779629 A see machine translation sent on 1/8/2019) is the closest prior art of record. Shufu is specifically silent to wherein the carbon dioxide comprises a liquid/gas mixture in the initial phase. Furthermore, the applicants arguments submitted 8/24/2020 were found persuasive as to why it would not have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to modify Shufu to include the instant claim limitation. Thus, the instant claimed invention is deemed novel and contributes to the art of insulation systems for vehicles. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BRIAN R OHARA/Examiner, Art Unit 1724